        Case 1:16-md-02677-GAO Document 445 Filed 06/15/21 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



IN RE: DAILY FANTASY SPORTS                             MDL No. 1:16-md-02677-GAO
LITIGATION

This Document Relates to:
All Cases




 ORDER GRANTING PROVISIONAL CERTIFICATION OF SETTLEMENT CLASS
AND PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AGREEMENT


        WHEREAS, the Class Representative Plaintiffs, on behalf of themselves and all similarly

situated DraftKings participants, and Defendant DraftKings Inc. (“DraftKings”), all acting by

and through their respective counsel, have agreed, subject to Court approval following notice to

the Settlement Class and a hearing, to settle their claims in this litigation as they relate to

DraftKings only upon the terms as set forth in the Settlement Agreement;

        WHEREAS, this Court has reviewed and considered the Settlement Agreement dated

March 3, 2021, entered into among the Class Representative Plaintiffs and DraftKings (the

“Agreement”), together with all exhibits thereto, the record in this case, and the briefs and

arguments of counsel; and

        WHEREAS, this Court preliminarily finds, for the purposes of settlement only, that the

above-captioned action (the “Action”) meets all the prerequisites of Rule 23 of the Federal Rules




                                                   1
       Case 1:16-md-02677-GAO Document 445 Filed 06/15/21 Page 2 of 10




of Civil Procedure, that the Class Representatives are adequate representatives of the Settlement

Class (as defined below), and that Class Counsel are adequate to represent the Settlement Class.

       NOW, THEREFORE, based upon the files, records, and proceedings herein, and it

appearing to the Court that a hearing should be held on notice to the Settlement Class of the

proposed settlement to determine finally if the terms of the settlement are fair, reasonable, and

adequate;

       IT IS HEREBY ORDERED THAT:

       1.      All terms and definitions used herein have the same meanings as set forth in the

Agreement.

       2.      The proposed settlement set forth in the Agreement is hereby preliminarily

approved as being within the range of reasonableness such that notice thereof should be given to

members of the Settlement Class.

       3.      The following Settlement Class is conditionally and preliminarily certified for

settlement purposes only:

               All Persons in the United States who made a first-time deposit into
               their DraftKings Daily Fantasy Sports account prior to January 1,
               2018, and who are not net lifetime winners on DraftKings.

       4.      The Class Representative Plaintiffs listed on Exhibit A to the Agreement are

hereby found to be adequate and are therefore appointed as representatives of the Settlement

Class (the “Class Representatives”).




                                                 2
       Case 1:16-md-02677-GAO Document 445 Filed 06/15/21 Page 3 of 10




       5.     The following counsel are hereby found to be adequate and are therefore

appointed as class counsel for the Settlement Class (“Class Counsel”):

 TODD & WELD LLP                                   JONES WARD PLC
 Christopher Weld                                  Jasper D. Ward
 One Federal Street                                1205 E. Washington Street, Suite 111
 Boston, MA 02109                                  Louisville, KY 40206
 Telephone: (617) 720-2626                         Telephone: (502) 882-6000
 Email:     cweld@toddweld.com                     Email:      jasper@jonesward.com

 NAPOLI SHKOLNIK PLLC                              KANTROWITZ, GOLDHAMER
 Hunter Jay Shkolnik                                  & GRAIFMAN, P.C.
 1301 Avenue of the Americas                       Melissa R. Emert
 New York, NY 10019                                747 Chestnut Ridge Road, Suite 200
 Telephone: (212) 397-1000                         Chestnut Ridge, NY 10977
 Email:     hunter@napolilaw.com                   Telephone: (845) 356-2570
                                                   Email:     memert@kgglaw.com

 MORGAN & MORGAN                                   LAW OFFICES OF
    COMPLEX LITIGATION GROUP                          JENNIFER DUFFY, APC
 John A. Yanchunis                                 Jennifer L. Duffy
 201 N. Franklin Street, 7th Floor                 28649 S. Western Avenue, #6571
 Tampa, FL 33602                                   San Pedro, CA 90734
 Telephone: (813) 318-5169                         Telephone: (310) 714-9779
 Email:     jyanchunis@forthepeople.com            Email:      jduffy@kamberlaw.com

 THE GORI LAW FIRM, P.C.                           HENINGER, GARRISON & DAVIS, LLC
 D. Todd Mathews                                   W. Lewis Garrison, Jr.
 156 N. Main Street                                2224 First Avenue North
 Edwardsville, IL 62025                            PO Box 11310
 Telephone: (618) 659-9833                         Birmingham, AL 35203
 Email:     Todd@GoriLaw.com                       Telephone: (205) 326-3336
                                                   Email:      lewis@hgdlawfirm.com

 HANNON LAW FIRM, LLC                              LOCKRIDGE GRINDAL
 Kevin S. Hannon                                      NAUEN, P.L.L.P.
 1641 Downing Street                               Robert K. Shelquist
 Denver, CO 80218                                  100 Washington Avenue South, Suite 2200
 Telephone: (303) 861-8800                         Minneapolis, MN 55401
 Email:     khannon@hannonlaw.com                  Telephone: (612) 339-6900
                                                   Email:     rkshelquist@locklaw.com




                                               3
       Case 1:16-md-02677-GAO Document 445 Filed 06/15/21 Page 4 of 10




 CUNEO GILBERT & LADUCA, LLP                          SHERMAN, SILVERSTEIN, KOHL,
 Michael J. Flannery                                     ROSE & PODOLSKY, P.A.
 500 North Broadway                                   Alan C. Milstein
 Suite 1450                                           308 Harper Drive, Suite 200
 St. Louis, MO 63102                                  Moorestown, NJ 08057
 Telephone: (314) 226-1015                            Telephone: (856) 662-0700
 Email:      mflannery@cuneolaw.com                   Email:     amilstein@shermansilverstein.com

 LAW OFFICE OF RICHARD S.
 CORNFELD
 Richard S. Cornfeld
 1010 Market Street, Suite 1720
 St. Louis, MO 63101
 Telephone: (314) 241-5799
 Email:      rcornfeld@cornfeldlegal.com


       6.      If final approval of the settlement is not obtained, this certification order,

including the above description of the Settlement Class and appointment of the Class

Representatives and Class Counsel, shall be vacated and this Action shall proceed as though the

certification and appointments never occurred.

       7.      Pending final determination of whether the settlement should be approved, neither

the Class Representatives nor any member of the Settlement Class, whether directly, indirectly,

individually, representatively, or in any other capacity, shall commence or prosecute any action

or proceeding of any nature whatsoever asserting any of the claims herein against DraftKings.

       8.      The Class Action Settlement Notices (“Class Notices”), which are attached as

Exhibits C-1 and C-2 to the Agreement, are hereby approved as to form. DraftKings shall

cause the Class Notices (which shall be substantially identical to the form of Exhibits C-1

and C-2 to the Agreement) to be disseminated by the Claims Administrator who shall send the

Class Notices via email to DraftKings’ current and former customers who are within the

Settlement Class (the “Class Notice Emails”) by July 15, 2021.




                                                  4
        Case 1:16-md-02677-GAO Document 445 Filed 06/15/21 Page 5 of 10




        9.       Tracking and reporting of Persons eligible to be Settlement Class Members who

request a valid and timely exclusion from the Settlement Class that fully complies with the

provisions of the Class Notices and Paragraph 17 of this Order (the “Opt Outs”) shall be

compiled by the Claims Administrator and reported to DraftKings, Class Counsel and the Court.

DraftKings shall pay all costs associated with such tracking and reporting of Opt Outs.

        10.      DraftKings shall pay all costs associated with preparing and disseminating the

Class Notices.

        11.      DraftKings shall provide and bear the cost of notice to appropriate federal and

state officials as required by the Class Action Fairness Act of 2005, 28 U.S.C. § 1715(a).

        12.      DraftKings is directed to file with the Court and serve upon Class Counsel, no

later than July 22, 2021, a declaration confirming that dissemination of the Class Notices has

taken place in accordance with this Order.

        13.      The Court finds that the dissemination of the Class Notices under the terms and in

the format provided for in the Agreement and this Order constitutes the best notice practicable

under the circumstances, that it is due and sufficient notice for all purposes to all persons entitled

to such notice, and that it fully satisfies the requirements of due process and all other applicable

laws.

        14.      A hearing (the “Fairness Hearing”) shall be held on October 6, 2021, at 11:00

a.m., in Courtroom 22, before the Honorable George A. O’Toole, Jr., John Joseph Moakley

U.S. Courthouse, 1 Courthouse Way, Boston, MA 02210 to determine whether the proposed

settlement of this Action as to DraftKings should be finally approved as fair, reasonable, and

adequate and whether the Final Judgment approving the settlement and dismissing certain claims



                                                  5
        Case 1:16-md-02677-GAO Document 445 Filed 06/15/21 Page 6 of 10




asserted in the litigation on the merits and with prejudice should be entered. The Court will hear

Class Counsel’s application for attorneys’ fees and costs concurrently with the Fairness Hearing.

The Court will also hear Class Counsel’s application for incentive payments to the Class

Representatives at the Fairness Hearing. The Fairness Hearing may be postponed, adjourned, or

rescheduled by order of the Court without further notice to the members of the Settlement Class.

       15.     Objections by any Settlement Class Member to the Agreement shall be heard and

any papers submitted in support of said objections shall be considered by the Court at the

Fairness Hearing only if, by August 19, 2021, such objector (1) files with the Clerk of the United

States District Court, District of Massachusetts: (i) his, her, or its objection and a statement of

the basis for such objection, including the objector’s full name, current address, and telephone

number; (ii) if applicable, a Notice of Intention to Appear at the Fairness Hearing; and

(iii) documentary proof that he, she, or it is a member of the Settlement Class, and (2) serves

copies of the foregoing and all other papers in support of such objections (including any briefs or

declarations) on counsel for the parties identified in the Class Notices. In addition, any

Settlement Class Member objecting to the Agreement shall provide a detailed list of any other

objections submitted by the objector, or the objector’s separate counsel, to any class action

settlements submitted in any court in the United States, whether state, federal or otherwise, in the

previous five years. A Settlement Class Member need not appear at the Fairness Hearing in

order for his, her, or its objection to be considered.

       16.     The filing of an objection allows Class Counsel or Defendant’s Counsel to notice

such objecting Settlement Class Member for and take his, her, or its deposition consistent with

the Federal Rules of Civil Procedure at an agreed-upon location, and to seek any documentary



                                                   6
       Case 1:16-md-02677-GAO Document 445 Filed 06/15/21 Page 7 of 10




evidence or other tangible things that are relevant to the objection. Failure by an objecting

Settlement Class Member to make himself, herself, or itself available for a deposition or to

comply with expedited discovery requests may result in the Court striking the Settlement Class

Member’s objection and otherwise denying that Settlement Class Member the opportunity to

make an objection or be further heard. The Court reserves the right to tax the costs of any such

discovery to the objecting Settlement Class Member or the objecting Settlement Class Member’s

separate counsel should the Court determine that the objection is frivolous or is made for an

improper purpose.

       17.     Any Settlement Class Member shall have the right to opt-out of the class and the

settlement. To be effective, all requests for exclusion from the Settlement Class must: (1) be in

writing, (2) fully comply with the provisions of the Class Notices, and (3) be sent to the mailing

address identified in the Class Notice, post-marked by August 19, 2021. Any Settlement Class

Member who does not submit a timely and valid request for exclusion from the Settlement Class

that fully complies with the provisions of the Class Notices this Paragraph 17 shall be subject to

and bound by the Settlement Agreement and every order or judgment entered concerning the

Settlement Agreement.

       18.     Class Counsel shall file any application for an award of attorneys’ fees and costs

and for incentive payments to the Class Representatives (“Fee Application”) no later than July

29, 2021, which shall be set for the same date as the Fairness Hearing.

       19.     Counsel for the parties shall file memoranda, declarations, or other statements and

materials in support of final approval of the Agreement no later than July 29, 2021.




                                                 7
       Case 1:16-md-02677-GAO Document 445 Filed 06/15/21 Page 8 of 10




       20.     Counsel for the parties shall file any reply papers in support of final approval of

the Agreement or the Fee Application and in response to any objections from Settlement Class

Members by September 2, 2021.

       21.     The settlement on the terms and conditions of the Agreement filed concurrently

with the parties’ joint motion for preliminary approval is hereby preliminarily approved, but is

not to be deemed an admission of liability or fault by DraftKings or by any other party or person,

or a finding of the validity of any claims asserted in the Action or of any wrongdoing or of any

violation of law by DraftKings. The settlement is not a concession and shall not be used as an

admission of any fault or omission by DraftKings or any other party or person.

       22.     Any Settlement Class Member may enter an appearance in the Action

individually or through the counsel of their choice at their own expense. Other than

(a) Settlement Class Members who enter an appearance and (b) Opt-Outs, the Class will be

represented by Class Counsel.

       23.     Counsel for the parties are hereby authorized to utilize all reasonable procedures

in connection with the administration of the settlement which are not materially inconsistent with

either this Order or the terms of the Agreement.

       24.     Summary of Dates and Deadlines:

   Last day to disseminate class notice:               30 days after entry of the Preliminary
                                                       Approval Order
   Last day to file papers in support of final         14 days after class notice is disseminated
   approval of the settlement and any application
   for attorneys’ fees, expenses and incentive
   payments:
   Last day for class members to file comments         35 days after class notice is disseminated
   and objections to the settlement or fee
   application:



                                                   8
      Case 1:16-md-02677-GAO Document 445 Filed 06/15/21 Page 9 of 10




  Last day for class members to opt-out of the          35 days after class notice is disseminated
  settlement class:
  Last day for the parties to file replies to any       14 days after the last day for class
  class member objections:                              members to file comments and objections
                                                        to the settlement or fee application
  Fairness Hearing:                                     October 6, 2021

      IT IS SO ORDERED.

DATED: June 15, 2021




                                              /s/ George A. O’Toole, Jr.
                                              Hon. George A. O’Toole, Jr.
                                              United States Senior District Judge




                                                    9
    Case 1:16-md-02677-GAO Document 445 Filed 06/15/21 Page 10 of 10




APPROVED AS TO FORM:

DATED: June 15, 2021           NAPOLI SHKOLNIK PLLC



                               By: /s/ Hunter J. Shkolnik
                                   Hunter J. Shkolnik
                                   Attorneys for Class Representative Plaintiffs

DATED: June 15, 2021           KANTROWITZ, GOLDHAMER
                                 & GRAIFMAN, P.C.



                               By: /s/ Melissa Emert
                                   Melissa Emert
                                   Attorneys for Class Representative Plaintiffs

DATED: June 15, 2021           JONES WARD PLC



                               By: /s/ Jasper D. Ward
                                   Jasper D. Ward
                                   Attorneys for Class Representative Plaintiffs

DATED: June 15, 2021           TODD & WELD LLP


                               By: /s/ Christopher Weld
                                   Christopher Weld
                                   Attorneys for Class Representative Plaintiffs

DATED: June 15, 2021           KING & SPALDING LLP



                               By: /s/ Damien J. Marshall
                                   Damien J. Marshall
                                   Attorneys for Defendant DRAFTKINGS INC.




                                   10
